DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: CONTACT AREA STRUCTURE WITH ORGANIC ADHESIVE BETWEEN INORGANIC CONDUCTIVE LAYER AND TRANSPARENT CONDUCTIVE LAYER.
The specification is also objected to for various instances of the word “cooper” (for example, see paragraph 6 of the specification), which appears to be a typographical error. For the purposes of this office action, it will be assumed that the above is equivalent of “copper”. Appropriate correction is required.

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites “a cooper layer”, which appears to be a typographical error. For the purposes of this office action, it will be assumed that the above recitation is equivalent of “a copper layer”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0118280), hereinafter Chang, in view of Lee (US 2020/0287159), hereinafter Lee.

Regarding claim 1, Chang (refer to Figure 5; also see 1st three sentences of para 28) teaches a contact area structure, comprising: 
an organic substrate (150, which may have material similar to 130 – see para 28; and para 25 describes that substrate 130 may be an organic material such as “polycarbonate”, especially see 2nd sentence of para 25) comprising at least one contact pad area (connection area or contact pad area corresponding to any one 120, which is described as “second electrode 120” or “second stripe electrode electrodes 120s” in para 19 and 28), the at least one contact pad area comprising a first block and a second block adjacent to the first block (inherent, as any area can be divided into two adjacent area blocks);
an inorganic conductive layer (120 or 120S, which are described as “second electrodes 120” or as “second stripe electrodes 120S” in para 19 and 28, for which a material may be “copper” or other inorganic materials – see par 25) disposed on the organic substrate (150); 
an organic adhesive layer (160, described as “an adhesive layer 160” which may be “a thermosetting adhesive” in para 28) covering the inorganic conductive layer (120 or 120S) and the upper surface of the organic substrate; and 
a transparent conductive layer (110, which is described as “first electrode 110” which includes “a plurality of first stripe electrodes” in para 19, for which material may be “transparent conductive material such as indium tin oxide” – see par 25) disposed on the organic adhesive layer (160).
Chang does not teach that the inorganic conductive layer (120 or 120S) is “partially disposed on the first block, and a portion of an upper surface of the organic substrate is exposed at the second block” (as recited in claim 1), wherein (as recited in claim . Lee teaches that it is known in the art to form openings such as slits in a conductive layer (70a, see par 90) to increase contact area with an adhesive layer (described as “sealant 50” in para 90) to increase adhesion (para 90). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chang so that the inorganic conductive layer (120S) included openings such as slits (noting that an opening or slit corresponds to the recited “second block” while the regions where there are no openings or slit corresponds to the recited “first block”); i.e. the inorganic conductive layer (120S), as modified above, is partially disposed on the first block, and a portion of an upper surface of the organic substrate (where the openings or slits are formed corresponding to “second block”) is exposed at the second block. The ordinary artisan would have been motivated to modify Chang for at least the purpose of forming the inorganic conductive layer with slits (at regions corresponding to “second block”) that extend all the way through the inorganic conductive layer to expose a portion of an upper surface of the organic substrate at the second block, thus providing increase in contact area with an adhesive layer (described as “sealant 50” in para 90 of Lee) to increase adhesion (para 90 of Lee).  

Regarding claims 2-3, Chang (refer to Figure 5; also see 1st three sentences of para 28) teaches the contact area structure of claim 1, wherein the inorganic conductive layer (120 or 120S) is a metal layer, wherein (as recited in claim 3) the metal layer is a copper layer (see “a plurality of second stripe electrodes 120S” in para 19, for which a material may be “copper” or other inorganic materials – see par 25).

Regarding claim 4, Chang (refer to Figure 5; also see 1st three sentences of para 28) teaches the contact area structure of claim 1, wherein the inorganic conductive layer (120S) has a stripe structure in at least a plan view (noting that 120S is described as “a plurality of second stripe electrodes 120S” in para 19, also in para 25 and 28).

Regarding claim 7, Chang (refer to Figure 5; also see 1st three sentences of para 28) teaches the contact area structure of claim 1, wherein the inorganic conductive layer (120 or 120S) is arranged at intervals (such as separation between the two 120 shown in cross-sectional view of Figure 5) in a cross-sectional view (of Figure 5) of the at least one contact pad area. 

Regarding claim 8, Chang (refer to Figure 5; also see 1st three sentences of para 28) teaches the contact area structure of claim 7, but does not teach that the inorganic conductive layer (120 or 120S) has “a mesh structure, a branch-like structure, a honeycomb structure, or grille structure”.  However, as stated for claim 1, Lee teaches that it is known in the art to form openings such as slits in a conductive layer (70a, see par 90) to increase contact area with an adhesive layer (described as “sealant 50” in para 90) to increase adhesion (para 90). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chang so that the inorganic conductive layer (120S) included openings such as slits (noting that an opening or slit corresponds to the recited “second block” while the regions where there are no openings or slit corresponds to the recited “first block”); i.e. the inorganic conductive layer (120S), as modified above, has a mesh or branch-like or grille structure. The ordinary artisan would have been motivated to modify Chang for at least the purpose of forming the inorganic conductive layer with slits (which make the inorganic conductive layer structure branch-like or mesh or grille type) thus  exposing a portion of an upper surface of the organic substrate at the second block, thus providing increase in contact area with an adhesive layer (described as “sealant 50” in para 90 of Lee) to increase adhesion (para 90 of Lee).  

Regarding claim 10, Chang (refer to Figure 5; also see 1st three sentences of para 28) teaches the contact area structure of claim 1, wherein the at least one contact pad area (connection area or contact pad area corresponding to any one 120) is a plurality of contact pad areas (as there are multiple 120; see para 19), and the plurality of contact pad areas are electrically connected through the inorganic conductive layer (para 19, especially last sentence).

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lee, as applied to claims 1 or 4 above, and further in view of Colgate (US 2012/0287068), hereinafter Colgate.

Regarding claims 5 and 6, Chang (refer to Figure 5; also see 1st three sentences of para 28) teaches the contact area structure of claim 4, but does not teach that “a width of the stripe structure is about 10 pm to about 50 pm” (as recited in claim 5); or that “a thickness of the inorganic conductive layer is about 0.1 pm to about 1 pm” (as recited in claim 6). Colgate teaches similar touch displays further teaching that electrodes having stripe structures (described as “electrode stripe 1500” in para 103) have a target resistance (para 103), which is a variable (para 103, last sentence) in the design, and that the end-to-end resistance of the stripe structure depends on dimensions such as thickness and length, and also on conductivity of the electrode material (para 103). Given that geometrical dimensions (such as the claimed “width” or “thickness”) of the stripe structure or the inorganic conductive layer are a known results effective variable and its dependence on target end-to-end resistance is also known (as explained above), varying the a dimension, such as claimed “width of the stripe structure” or “thickness of the inorganic conductive layer” would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Chang to specific design dimensions such as “a width of the stripe structure is about 10 pm to about 50 pm” (as recited in claim 5); or that “a thickness of the inorganic conductive layer is about 0.1 pm to about 1 pm” (as recited in claim 6).. The ordinary artisan would have been motivated to modify Chang at least for the purpose of achieving a target end-to-end resistance of the stripe structure of the inorganic conductive layer (see para 103 of Colgate).

Regarding claim 9, Chang (refer to Figure 5; also see 1st three sentences of para 28) teaches the contact area structure of claim 1, but does not teach that the inorganic conductive layer has “an area of about 10,000 square microns to about 1,000,000 square microns”. Colgate teaches similar touch displays further teaching that electrodes having stripe structures (described as “electrode stripe 1500” in para 103) have a target resistance (para 103), which is a variable (para 103, last sentence) in the design, and that the end-to-end resistance of the stripe structure depends on dimensions such as thickness and length, and also on conductivity of the electrode material (para 103). Given that geometrical dimensions (such as the claimed “width”) of the stripe structure or the inorganic conductive layer are a known results effective variable (noting that the claimed “area” is also a similar dimension; i.e. length x width), and it’s dependence on target end-to-end resistance is also known (as explained above), varying the a dimension or a product of dimensions, such as claimed “area” would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Chang to specific design dimensions such as “an area of about 10,000 square microns to about 1,000,000 square microns”.. The ordinary artisan would have been motivated to modify Chang at least for the purpose of achieving a target end-to-end resistance of the stripe structure of the inorganic conductive layer (see para 103 of Colgate).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892